UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 3, 2011 Eastman Kodak Company (Exact name of registrant as specified in its charter) New Jersey 1-87 16-0417150 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 343 State Street, Rochester, New York 14650 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code:(585) 724-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01Regulation FD Disclosure. On February 3, 2011, Eastman Kodak Company (“the Company”) will hold its annual strategy review meeting in New York City.Attached as Exhibit 99.1 to this report is a press release dated February 3, 2011 regarding the annual strategy review meeting.The information in this current report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act. In its February 3, 2011 annual strategy review meeting presentations and related press release, the Company referenced certain non-GAAP financial measures including “Operational Earnings”, “Operational Gross Profit Margin”, “Digital Revenue”, “Digital Revenue 3-Year Compound Annual Growth Rate (“CAGR”)”, “Digital Gross Profit Excluding Non-Operational Pension & OPEB Components as a Percent of Revenue”, “Digital SG&A Excluding Non-Operational Pension & OPEB Components as a Percent of Revenue”, “Digital R&D Excluding Non-Operational Pension & OPEB Components as a Percent of Revenue”, “Digital Operational EarningsExcluding Non-Operational Pension & OPEB Components as a Percent of Revenue”, “Operational Earnings Excluding Non-Operational Pension & OPEB Components as a Percent of Revenue”, “Segment Earnings”, “Cash Generation Before Restructuring Payments” and “Pension & OPEB Income (Expense).”The Company believes that these non-GAAP measures represent important internal measures of performance.Accordingly, where they are provided, it is to give investors the same financial data management uses with the belief that this information will assist the investment community in properly assessing the underlying performance of the Company, its financial condition, results of operations and cash flow on a year-over-year and quarter-sequential basis. A webcast of the Company’s annual strategy review meeting, along with the presentation materials that will be distributed at the meeting, including reconciliations of the non-GAAP measures presented to the most directly comparable GAAP measures (in accordance with Regulation G), is available on the Company’s web site at (www.kodak.com/go/invest). ITEM 9.01 Financial Statements and Exhibits (d) Exhibits Eastman Kodak Company press release dated February 3, 2011, announcing the Company’s annual strategy review meeting held in New York City (furnished herewith). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EASTMAN KODAK COMPANY By: /s/ Eric H. Samuels Eric H. Samuels Chief Accounting Officer and Corporate Controller Date:February 3, 2011 EASTMAN KODAK COMPANY INDEX TO EXHIBITS Exhibit No. Eastman Kodak Company press release dated February 3, 2011, announcing the Company’s annual strategy review meeting held in New York City (furnished herewith). 3
